

 SJ 15 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of Currency relating to “National Banks and Federal Savings Associations as Lenders”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. J. RES. 15IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of Currency relating to National Banks and Federal Savings Associations as Lenders.That Congress disapproves the rule submitted by the Office of the Comptroller of Currency relating to National Banks and Federal Savings Associations as Lenders (85 Fed. Reg. 68742 (October 30, 2020)), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate